Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-17, 20-26, 28, and 40 are allowed.
Regarding claim 1, the inclusion of the limitation “wherein the plurality of outer contact pads are formed as structured portions of the first metallization layer with gaps between the structured portions that expose the first surface of the semiconductor wafer” with all the remaining limitations overcome the most pertinent prior arts of record (US 20170309518 A1, US 20120091468 A1).
Regarding claim 15, the inclusion of the limitation “wherein the component positions of the semiconductor wafer further comprise a further electronic device, the further device region being laterally separated from the device region by a non-device region, and 
wherein the second metallization layer is further applied to the further electronic device and couples the further electronic device to the conductive material and the outer contact pad on the first surface and the electronic device” with all the remaining limitations overcome the most pertinent prior arts of record (US 20170309518 A1, US 20120091468 A1).
Regarding claim 40, the inclusion of the limitation “wherein the first epoxy layer is applied to the first surface of the semiconductor wafer such that the first epoxy layer comprises openings, wherein outer surfaces of the outer contact pads that are opposite from the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817